Name: Commission Regulation (EEC) No 844/85 of 26 March 1985 amending quantitative limits fixed for imports of certain textile products originating in Pakistan
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 30 . 3 . 85 Official Journal of the European Communities No L 91 /45 COMMISSION REGULATION (EEC) No 844/85 of 26 March 1985 amending quantitative limits fixed for imports of certain textile products originating in Pakistan of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas the measures provided for in this Regulation are in accordance with -the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Article 7 thereof, Whereas, by Regulation (EEC) No 3589/82, quantita ­ tive limits agreed with third countries are shared between the Member States for 1984 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Pakistan has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend HAS ADOPTED THIS REGULATION : Article 1 Certain Member States' shares of the Community quantitative limits for textile products originating in Pakistan, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1984 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1985 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 374, 31 . 12. 1982, p . 106. M OJ No L 380, 31 . 12. 1983, p. 1 . No L 91 /46 Official Journal of the European Communities 30 . 3 . 85 ANNEX Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 1 55.05 55.05-13, 19, 21 , 25, 27, 29, 33, 35, 37, 41 , 45, 46, 48, 51 , 53, 55, 57, 61 , 65, 67, 69, 72, 78, 81 , 83, 85, 87 Cotton yarn, not put up for retail sale Pakistan IRL GR BNL Tonnes 357 27 1 290